DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received July 20, 2021 have been fully considered.  With regard to 35 U.S.C. § 112 and 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 2-8].  
 The examiner stands with the rejection, as previously addressed the examiner did not find an adequate process to complete the steps of the claimed invention using supervised method means. Further, the cited paras of Goronzy clearly anticipated the claimed invention, the only description within applicant specification what consider “supervised learning” [By way of example, and not by way of limitation, the window may last about 1 second or roughly 18 frames and 18 frames per second (fps). A second Action Description NN 302 takes frame level feature vectors and generates a video segment window level feature data. The second Action Description NN 302 may be trained using supervised learning] see para. 0054 of applicant application publication. The “supervised” learning seems subset of “ unsupervised” learning or next step after “unsupervised” learning. Similarly, Goronzy teaches “important event classifying rules that are specialized (trained) for a certain kind of audio signals might be used. The usage of specialized important event classifying rules significantly enhances accuracy of the extraction 


Claim Rejections - 35 USC § 112

Claims 1, 9 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while the “supervised” mentioned on para. 0054 of applicant application publication, however, does not reasonably provide enablement for supervised function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to neural network of the invention commensurate in scope with these claims. Applicant response provides para. 0055 applicant application publication, however applicant argument still did not provide sufficient support what consider the functionality of “supervised” means. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goronzy et al. US 2005/0102135 further in view of Zhang et al. US 2019/0197187.
In regard to claim 1, Goronzy discloses a system for enhancing the accessibility of Audio Visual content, the system comprising:  2an acoustic effects annotation module (see analyzing acoustic characteristics of said audio signals..—paragraphs 0095, 0188, 0343-0344) configured classify primary audio events occurring 3within an audio segment to generate one or more tags describing the primary audio events 4occurring within the audio segment (see automatically generating a meta file/information signal which allows identification of said important events in the audio signals…--paragraphs 0157, 0210, 0316), wherein the acoustic effects annotation module includes a neural 2network configured to classify the primary acoustic effects occurring within the audio 3segment (see event classifying rules might even be provided e.g. as Neuronal Networks or neural network recognizers and ensembles of  and wherein the neural network is trained with both supervised and unsupervised 4learning techniques (see important event classifying rules that are specialized (trained) for a certain kind of audio signals..--paragraphs 0089, 0117, 247, 0338)
However, Goronzy fails to explicitly teach, but Zhang teaches wherein a duration of the audio segment is chosen to be less than or equal to a time for 6the neural network to classify the primary audio events occurring within the audio segment (see computing system that receives the video file may extract the audio data from the video file and generate the audio stream for the full video……… multiple vectors may be generated for different portions of the audio stream ….. the multiple vectors may be separated based on time segments………. label-embedding space may be a general label-embedding space used for the audio stream vectors…a label-embedding space may be trained using a neural network and a plurality of labeled videos..-- paragraphs 0035-0037 and figs. 3-4). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Zhang into a system of Goronzy in order wherein a duration of the audio segment is chosen to be less than or equal to a time for 6the neural network to classify the primary audio events occurring within the audio segment, as a result a clip of video may be shared to a webpage of the social-networking system that is a fan page, e.g Golden State Warriors…--para. 0021.
Note: The motivation that was applied to claim 1 above, applies equally as well to claim 2-4, 6-12, 14-16 and 17 as presented blow. 
1 In regard to claim 2, Goronzy and Zhang teaches a system of claim 1, further Goronzy teaches wherein the one or more primary audio events include a top three 2most important sounds within the audio segment (see each important event extracted by the important event extraction means 8 or classifying rules 1-k..—paragraphs 0219, 0229, 0239).  
1 In regard to claim 3, Goronzy and Zhang teaches a system of claim 1, further Goronzy teaches wherein the audio segment is a clip of video game audio having 2multiple sounds associated with multiple sources (see low level audio features comprising analysis of volume contour, pitch contour and frequency domain features as bandwidth are proposed for classification of the audio data contained in each clip..--paragraphs 0065-0065).  
1 In regard to claim 6, Goronzy and Zhang teaches a system of claim 1, further Zhang teaches comprising a controller coupled to the acoustic effects 2annotation module (see fig. 8 a computer system 800 encompass “controller coupled to acoustic effects annotation module” means, since computer system 800 includes a controller and processing acoustic effects..--paragraphs 0064, 0068), wherein the controller is configured to provide the one or more tags to 3a host system for display on a display screen (see figs. 5a-b element 525..--paragraphs 0041, 0047) and further Goronzy teaches synchronize the output of the acoustic 4effects annotation module with one or more other neural network modules (see tagging each audio window with a predefined important event label..-- paragraphs 0089, 0157).  
1 In regard to claim 7, Goronzy and Zhang teaches a system of claim 6, further Zhang teaches wherein the one or more other neural network modules includes a 2Graphical Style Modification module (see Graphics Port (AGP) or other graphics bus..—paragraph 0071) configured to apply a style adapted from a reference 3image frame to a source image frame wherein the source image frame is synchronized to 4appear during the audio segment (see input data is an image, individual neurons of a neural network may be trained to output values .  
In regard to claim 8, Goronzy and Zhang teaches a system of claim 1, further Zhang teaches comprising a controller coupled to the host system and the 2action description module (see fig. 8 a computer system 800 encompass “controller coupled to host system and the action description module” means, since computer system 800 includes a controller and able to processing captions, subtitles or text..--paragraphs 0064, 0068), wherein the controller is configured to synchronize 3presentation of text corresponding to the one or more tags with display of a sequence of image frames associated with the audio segment (see a video file may be presented with captions (in the same language as the audio) or subtitles (e.g. text in a different language from the audio). The social-networking system may detect the displayed audio and determine a language spoken in the audio, as well as detect the language used in the text of the video..-- paragraphs 0026).
Claims 9-12 and 14-16 list all the same elements of claims 1-4 and 6-8, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-4 and 6-8 applies equally as well to claims 9-12 and 14-16.
Claim 17 list all the same elements of claim 1, but non-transitory computer-readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL T TEKLE/Examiner, Art Unit 2481